Citation Nr: 1745898	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and in January 1991.

This case initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In February 2016, remanded the issues of entitlement to an initial rating in excess of 10 percent for anxiety disorder and entitlement to a TDIU for additional evidentiary development. The matters have since returned to the Board for further consideration. 

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning entitlement to an increased rating for diabetes mellitus type II, as shown in the Veterans Benefits Management System (VBMS) electronic claims file. Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal. As such, that issue is not before the Board at this time.  It is noted that the Board, in February 2016 granted the 10 percent rating, and this disagreement is with the rating that authorized that rating action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The TDIU issue is Remanded for further development in the Remand section of this document.


FINDING OF FACT

For the entire period on appeal, the Veteran's anxiety disorder has as likely as not been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; his symptoms have not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but no higher, for anxiety disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).  There have been no contentions to the contrary.

Pursuant to the Board's February 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in July 2016.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson, 12 Vet. App. at 126-27.

Initial Rating in Excess of 10 percent for Anxiety Disorder

The Veteran's service-connected anxiety disorder has been evaluated as 10 percent disabling under Diagnostic Code 9413. 38 C.F.R. § 4.130. The Veteran seeks entitlement to an initial rating in excess of 10 percent and has claimed that his condition is more severe than presently evaluated.

Diagnostic Code 9413 is included in the General Rating Formula for Mental Disorders (General Rating Formula). Under the General Rating Formula, a 10 percent evaluation is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Initially, the Board observes that the Veteran has received both VA and private treatment for his anxiety disorder. While some of these records suggest a diagnosis of posttraumatic stress disorder (PTSD) in addition to his anxiety disorder, the Board further observes that the Veteran is not service-connected for PTSD. Nevertheless, all his mental health symptoms will be discussed below. 

The Veteran was afforded a VA examination in November 2009. The Veteran stated that he had been receiving individual psychotherapy treatment over the past 12 months. He claimed that he has been married for 33 years, and has a good relationship with his family. The Veteran noted that he has 8 close friends, and claimed interests like golfing and going to casinos. Upon examination, the Veteran was casually dressed, with unremarkable psychomotor activity. His affect was full and mood was good. The Veteran denied hallucinations, panic attacks, and homicidal thoughts. Impulse control was noted as fair and memory was normal. The examiner stated that there were no problems with activities of daily living due to a mental disorder. The Veteran reported some of his combat experiences to the examiner, which triggered upsetting memories. The Veteran stated that he had nightmares within the past 4 months and noted that he avoids thinking and talking about his traumatic experiences. He stated that he has difficulty concentrating some of the time, with startled responses once every few months. The examiner determined that the Veteran does not meet the criteria for a diagnosis of PTSD, but instead diagnosed him with anxiety disorder and opined that it is the result of his combat in Vietnam. The Veteran's GAF score was 70. 

A January 2012 Psychiatric Impairment Questionnaire from P. Salzer, Licensed Clinical Social Worker (LCSW) included diagnoses of anxiety disorder, PTSD, and major depressive disorder. The questionnaire noted symptoms of persistent delusions and hallucinations, deficiencies in work and school, depression affecting the ability to function, intermittent inability to perform activities of daily living, as well as mood and judgment deficiencies and difficulty in adapting to stressful situations. The Veteran's GAF score was 55. 

The Veteran was afforded another VA examination in September 2012. The examination report noted symptoms of anxiety and depression but was otherwise unremarkable. The examiner provided a sole diagnosis of anxiety disorder not otherwise specified, with symptoms of depressed mood and anxiety. Following completion of mental status examination and review of the Veteran's VA medical records, the examiner stated that the Veteran's symptoms were mild and transient and only decreased work efficiency and ability to perform occupational tasks during periods of significant stress. The Veteran's GAF score was 62.

Several November 2012 Psychological Disability Examination reports from Dr. J. Rubin showed diagnoses of PTSD, major depressive disorder, and generalized anxiety disorder. These reports noted symptoms of anxiety, panic attacks, insomnia, depressed mood, hallucinations, depression, judgment deficiencies, and intermittent ability to perform activities of daily living. Dr. Rubin stated that the Veteran's functioning is impaired by depression, anxiety and panic attacks, and that his overall level of psychological functioning is moderately to markedly impaired. The Veteran' GAF score was 50. 

In a January 2013 addendum, Dr. Rubin provided the following remarks: 

[The] Veteran's overall ability to remember and understand instructions is considered to be mildly impaired, his ability to concentrate and sustain persistence for work tasks is markedly impaired due to his service-connected anxiety, his overall ability to deal with supervisors and coworkers is markedly impaired, [and] his overall ability to deal with the stresses of work is markedly impaired due to his service-connected anxiety. His overall level of psychological disability is in my professional opinion, "Moderately - to - Markedly Impaired" due to his service-connected anxiety. This is considered to be a temporary psychological disability however, it is likely to last for more than a year, while psychotropic medications and psychotherapy are utilized to improve and stabilize his mental state. Given his present medical and emotional state, any attempts to engage in employment at this point is likely to result in an acute deterioration in psychiatric functioning.

According letters from P. Salzer, LCSW, dated February 2013 and November 2014, the Veteran's "service-connected PTSD" causes occupational and social impairment with deficiencies in most areas. The Veteran's symptoms included anxiety, hallucinations, impaired impulse control, and inability to concentrate for extended periods of time. He also commented that the Veteran's symptoms would cause difficulty maintaining employment. 

As mentioned above, the Veteran has received some VA treatment for his condition. For instance, a December 2013 report reveals that the Veteran still experiences problems, but he suggested that his current medication, combined with therapy, help him cope with his symptoms. His mental status was noted as normal. Additional reports show that the Veteran was mentally alert and cooperative. His speech was described as clear and coherent, and his mood was "OK." His mental status was otherwise normal or fair, with no homicidal or suicidal ideations. 

Psychiatric evaluation from Dr. J.N. DeLuca dated May 2015 provided a diagnosis of PTSD. Dr. DeLuca stated that the Veteran's symptoms included sadness, pessimism, agitation, less energy, sleep disturbances, and irritability. It was also noted that the Veteran's symptoms significantly impaired his daily functioning and activities of daily living. The Veteran's GAF score was 50. 

In October 2015, the Veteran testified that he experiences symptoms of depression, irritability, and hypervigilance. He also stated that he has problems sleeping. In a subsequent December 2015 statement, the Veteran's spouse remarked that the Veteran is introverted, lacks confidence, and anxious. 

Pursuant to the Board's February 2016 remand, the Veteran was provided another VA examination in April 2016. The examiner noted a review of the Veteran's electronic claims file, including the evidence of record described above. He diagnosed the Veteran with unspecified anxiety disorder and clarified that the evidence does not support a finding of PTSD. The examiner summarized that the Veteran's condition creates occupational or social impairment due to mild or transient symptoms. Upon examination, the Veteran was noted to be casual and appropriately dressed. His hygiene, grooming, and eye contact were good. His mood was euthymic and affect was normal. Thought was described as logical, coherent, and goal directed. Anxiety was the only symptom noted. The examiner then provided the following remarks: 

Furthermore, the lay statement from [the Veteran's] wife, his psych [evaluation] from Dr. DeLuca, the letters from the social workers ... arguably stretch the limits of plausibility that [the Veteran] has suddenly experienced an extraordinary decline in functionality and symptomatology in 2008-2015 attributable to his Vietnam service, greater than 4 decades after enjoying excellent mental health and outstanding job performance in the interim, as evidenced by [his electronic claims file].

Based on the evidence of record, the Board finds that an initial disability evaluation of 30 percent for anxiety disorder is warranted. A review of the record discloses that the Veteran's symptoms during the appeal period are more characteristic of a disability picture that is contemplated by a 30 percent rating rather than that contemplated by the initial 10 percent rating or a later, higher rating under Diagnostic Code 9413. Few of the type of criteria contemplated for a 50 percent rating or higher have been demonstrated. 

In essence, the Veteran's anxiety symptoms have included difficulty sleeping, avoidance behaviors, hyper-startled response, poor concentration at times, and some disturbances of mood and motivation. The above findings, to include the lay statements of record, treatment records and the mental health examinations, justify no more than a 30 percent rating during the entire appeal period. The Board finds such symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity. As such, he did not display any symptoms that mirrored flatten affect, speech disturbances, memory impairment, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective relationships.

The Board acknowledges the discrepancies when comparing the statements and opinions from the Veteran's private providers and VA social worker with the VA examinations of record. Of particular importance are the statements from his VA LCSW, P. Salzer, who has been treating the Veteran for a considerable period of time. His reports indicate that the Veteran's mental health symptoms are significantly worse than those found by the VA examiners. The Veteran's private providers have also described the extent of the Veteran's mental health symptoms, and noted a review of the Veteran's treatment records. Further, the Board notes that these individuals found GAF scores ranging from 50 to 55. These scores are relatively lower when compared to those assigned by the VA examiners. The Board notes that the April 2016 examiner commented that these other reports and statements "stretch the limits of plausibility."

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). In comparison to the other psychiatric evaluations, the April 2016 VA examination report appears to be an outlier. Further, it appears that this VA examiner placed substantial emphasis on the Veteran's service treatment records and did not adequately describe and evaluate the extensive VA therapy and private treatment records clearly shown in the record. In other words, the extent of the evidence of record laid out above demonstrates that the Veteran's anxiety symptoms are significantly more severe than presently evaluated. Accordingly, the Board assigns a lower probative weight to the April 2016 VA examination and opinion.

In considering the Veteran's contentions that his anxiety warrants an evaluation higher than 30 percent, the Board notes that while he is credible and competent to report on his observable symptoms, the examinations conducted by trained professionals are more probative in determining the actual degree of occupational and social impairment.

For the reasons stated above and given the absence of symptoms during this period such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, the Board finds against a 50 percent rating  or higher for the appeal period. 

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 (2016). Here, according to the more probative evidence of record, the Veteran's GAF score has ranged from approximately 50 to 55, indicative of mostly moderate symptoms. In the view of the Board and the above discussed medical evidence, when taken as a whole, the GAF score is consistent with the Veteran's anxiety symptomatology and reassigned 30 percent rating for the entire appellate period.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time. Although the Veteran reports some social and occupational impairment, problems with sleep disturbance, avoidance of crowds, anxiety, and irritability, such symptoms do not warrant a 50 percent evaluation or higher when all the other manifestations are considered during the appeal. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board has considered the application of staged ratings; however, as the Veteran is now rated at 30 percent for the entire period and at no point during the period has his disability approximated a higher 50 percent rating, the assignment of staged ratings is not warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Veteran's anxiety symptoms during the entire appeal period are more characteristic of a disability picture that is contemplated by a 30 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 50 percent evaluation or higher. Given the totality of the evidence of record, the Board finds the Veteran's anxiety symptoms align more with a 30 percent disability rating, as the evidence more so suggests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for anxiety disorder is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. 

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2016).

Service connection is presently in effect for the following disabilities: anxiety disorder (now 30 percent disabling for the entire appeal period); and diabetes mellitus type II (10 percent disabling). He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent. 

As the Veteran does not meet the schedular criteria, the Board will next consider whether referral for an extraschedular TDIU rating is warranted. If the schedular TDIU percentages are not met, the Veteran's claim may be referred to the Director of Compensation Service for an extraschedular rating when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b) (2016). The Board cannot award TDIU on this basis in the first instance. 

According to the Veteran's June 2010 VA Form 21-8940, he retired from the federal police force in December 2006. He reported later work as a car courier. He did not report any education after high school. The Veteran remarked that he became increasingly anxious due to disrupted sleep and became fatigued, which caused him to have difficulty concentrating and to become agitated by coworkers. The Board notes that employment information shows that he retired from the federal police force in early January 2007 and that he did not report any concessions due to disability. 

In his previous VA examinations discussed above, the VA examiners consistently described the Veteran's work history, including a long career as a federal police officer and a later brief stint as a car courier. In fact, the September 2012 VA examiner found that the Veteran's anxiety disorder does not preclude employment in physical or sedentary tasks. Notably, at his most recent April 2016 examination, he reported that he left his job as a car courier after 2 months because he felt that others had a poor work ethic. 

Also of record are a number of reports from his private providers, as well his VA social worker. These reports are of the opinion that the Veteran's anxiety disorder impacts his employability. Specifically, the February 2013 report from P. Salzer, LCSW, suggests that the Veteran "would not be able to work with others without distractions ... or exhibiting behavioral extremes."  Also significant is Dr. Rubin's January 2013 report, where it was noted that "[the Veteran's] present psychological condition would preclude employment at this time and he should be considered as having a permanent disability rendering him totally disabled, psychologically from performing full time competitive work in a normal competitive work setting." The Veteran and his spouse have also stated that his anxiety problems caused him to clash with coworkers and that his job prospects are slim or limited at best.

Although the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability as set out in 38 C.F.R. § 4.16(a), a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. The Board finds that there is sufficient evidence to suggest that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. Thus, the Board finds the Veteran's claim for TDIU, should be referred to the Director of Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director of Compensation Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). The electronic claims files should be provided to the Director of Compensation Service. 
 
2. Thereafter, the issue should be readjudicated. If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


